DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/162,981 filed 
01/29/2021.

Claims Status
2.	This office action is based upon claims received on 01/29/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-30 are pending.
- Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 11/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1, 2-10, 16, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Regarding Claims 1 and Claim 16 both recite “the PDU without POLL count”, “the current PDU without POLL in-sequence”, and “the threshold for uplink transmission queue memory”.  
A.	Regarding the referenced terms “the PDU without POLL count”, while “the PDU without POLL” appears to suggest a possible antecedent basis in the terms “packet data unit (PDU) without POLL” introduced earlier, the combination “the PDU without POLL count” lacks proper antecedent basis, as the term “count” in  “the PDU without POLL count” appears to be introduced for the first time without clear indication as to whether it refers back to “a count” as introduced earlier in “a count of packet data unit (PDU) without POLL”. While it is speculative that the terms “the PDU without POLL count”, may possibly find antecedent basis in “a count of packet data unit (PDU) without POLL” if interpreted as the count of the PDU without POLL, it is not recited as such, and as such it is unclear whether the “count”  in “the PDU without POLL count” and “a count” in “a count of packet data unit (PDU) without POLL” refer to the same “count”.

B.	Regarding the referenced terms “the current PDU without POLL in-sequence”, the terms “the current PDU without POLL” appears to be introduced for the first time and lacks proper antecedent basis. While the claims recite “a current PDU sequence” earlier in the claims, there appears to be no reference or correlation to a “current PDU without POLL” being introduced in “a current PDU sequence”. 

C.	Regarding the referenced terms “the threshold for uplink transmission queue memory”, while “the threshold” appears to suggest a possible antecedent basis in the terms “an uplink transmission queue memory threshold” introduced earlier, it is not clear whether the terms “uplink transmission queue memory” in the combination “the threshold for uplink transmission queue memory” refers back to the same “ uplink transmission queue memory” in “an uplink transmission queue memory threshold”, or is different, and hence lacks proper antecedent basis.
Examiner interprets Claim language as best possible. The examiner requires applicant to review item A., item B., item C., and correct, and address the referenced claim language to reflect applicant’s intent and objective for the claim language noted.

9.	Claims 2-10 depend on Claim 1, and Claims 17-25 depend on claim 16.  Via dependency to the respective independent claims, Claims 2-10 and Claims 17-25 are also rejected under 35 U.S.C. 112(b). Examiner interprets the respective claim language as best possible. The examiner requires applicant to review, correct, and address via dependency to the independent claims as applicable, the referenced claim language, to reflect applicant’s intent and objective for the claim language noted (Please notes above regarding independent claims).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1, 5-10, 16, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99bis Prague, Czech Republic, 9th - 13th October 2017, Source: Huawei, HiSilicon, Title: Remaining issues for polling in NR RLC, Document for: Discussion and Decision (R2-1710215, Resubmission of R2-1709661), referenced herein as “3GPP”, in view of Martin et. al (US-20200059324-A1) referenced hereafter as “Martin”.
Regarding Claim 1. 3GPP teaches:  A method of wireless communication at a user equipment (UE) (3GPP – Page 1  Section 2 (ln 15): ….In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: procedures or methods involving a transmitter side RLC entity working in conjunction with a receiver side where transmitter side can be a UE apparatus), 
comprising: determining whether a count of packet data unit (PDU) without POLL associated with a current PDU sequence satisfies a threshold for maximum PDUs without POLL (3GPP – Page 1  Section 2 (ln 15-22): ….Polling request is sent by setting the P-field in the only RLC PDU in a TB to 1 and the polling request is sent per logical channel/RLC AM entity. There are four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: transmit side RLC or UE apparatus side determines whether PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold), i.e. checks whether PDU_WITHOUT_POLL count satisfies a set maximum threshold, by incrementing PDU_WITHOUT_POLL by one to increment a count for a PDU_WITHOUT poll by one for every AMD PDU (i.e. a current PDU being counted) assembled in a PDU without poll sequence i.e. a sequence); 
determining whether a total transmission queue memory exceeds an uplink transmission queue memory threshold (3GPP – Page 1  Section 2 (ln 15-22): ….See above…. There are four triggering conditions for…. including a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte;3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
;3GPP – Page 2 Section 3.2 ln 12-14: ….. BYTE_ WITHOUT_POLL is designed to avoid the buffer overflow in the transmitter side due to large RLC PDU size ; NOTE: transmit side RLC or UE apparatus side in addition also checks whether a BYTE_WITHOUT_POLL count (which is incremented) and checked against a buffer overflow i.e. checked against a threshold for transmission data byte queue buffer overflow (total maximum amount) on the transmitter side for UE uplink); 
generating a POLL bit based on a determination that the PDU without POLL count associated with the current PDU without POLL in-sequence satisfies the threshold for maximum PDUs without POLL and the total transmission queue memory exceeds the threshold for uplink transmission queue memory(3GPP – Page 1  Section 2 (ln 15-22): ….See above…. ….Polling request is sent by setting the P-field in the only RLC PDU…. triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte; NOTE: poll bit is generated (i.e. setting P-field) when conditions PDU_WITHOUT_POLL >= pollPDU meets maximum threshold and BYTE_ WITHOUT_POLL >= pollByte exceeds total transmit queue threshold as noted see above ); 
and transmitting, to a network entity, the current PDU with the POLL bit (3GPP – Page 1  Section 2 (ln 15-22): see above; 3GPP – Page 2  Section 3.2 (ln 6-11)…See above; NOTE: when PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL thresholds noted are met by incrementing PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL as noted, the a poll bit is set in the AM PDU meeting the count threshold (i.e. the current PDU) and sent or transmitted to the receiving side entity i.e. which can be a network side base station in LTE).
Assuming arguendo 3GPP does not appear to explicitly disclose or strongly suggest: a user equipment (UE), comprising: generate a POLL bit, and transmit, to a network entity, the POLL bit;
Martin also teaches: A method of wireless communication at a user equipment (UE) (Martin - FIG. 8 & ¶0172 … message flow diagram of communications between a transmitting node 810 and a receiving node 820 of a mobile communications system 800; NOTE: a flow procedure for sending a poll to determine receiver status at a UE apparatus side), comprising: 
determine whether a count of packet data unit (PDU) without POLL associated with a current PDU sequence satisfies a threshold for maximum PDUs without POLL (Martin - ¶0127 Upon assembly of a new AMD PDU, the transmitting side of an AM RLC entity shall: ¶0128 increment PDU_WITHOUT_POLL by one; ¶0129 increment BYTE_WITHOUT_POLL by every new byte of Data field element that it maps to the Data field of the RLC data PDU; ¶0130 if PDU_WITHOUT_POLL>=pollPDU; or ¶0131 if BYTE_WITHOUT_POLL>=pollByte; ¶0132 include a poll in the RLC data PDU as described below; ¶0147… UE RLC entity maintains 2 counters. One counter counts transmitted RLC PDUs, and the other counts transmitted bytes. If either count reaches the configured threshold, a poll is sent (requesting ACK/NACK in a status report); NOTE: if PDU_WITHOUT_POLL>=pollPDU i.e. determines whether a count (indicates a count in a sequence) associated with a current RLC PDU WITHOUT POLL being assessed satisfies a maximum pollPDU count threshold);
determine whether a total transmission queue memory exceeds an uplink transmission queue memory threshold (Martin – ¶0127 See above….¶0131 if BYTE_WITHOUT_POLL>=pollByte; ¶00147 See above; NOTE: if BYTE_WITHOUT_POLL>=pollByte i.e. determines upon assembly of new PDU whether a BYTE_WITHOUT POLL (for AMD PDUs WITHOUT POLL) satisfies a maximum pollByte threshold or a total BYTE size/memory of PDUs added/in sequence for uplink transmission in buffer or queue exceeds a maximum threshold);
generate a POLL bit based on a determination that the PDU without POLL count associated with the current PDU without POLL in-sequence satisfies the threshold for maximum PDUs without POLL and the total transmission queue memory exceeds the threshold for uplink transmission queue memory (Martin - ¶0127-0132 above; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See above… If either count reaches the configured threshold, a poll is sent (requesting ACK/NACK in a status report); NOTE: a polling bit "p" is set or generate in an RLC PDU when either counter (includes both counters for PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL) reaches or exceeds or  >= maximum threshold);
and transmit, to a network entity, the current PDU with the POLL bit (Martin - ¶0127-0132 above; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See above….; FIG. 8 & ¶0175…. controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria; NOTE: sending i.e. transmit by the transmitting UE side to the network side  a current PDU with Poll set as in FIG. 8 when a criterion associated with the PDU is met, such as a criterion when the PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL reaches or exceeds maxim threshold);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).

Regarding Claim 5. 3GPP in view of Martin teaches: The method of claim 1, 
furthermore 3GPP discloses: further comprising: incrementing the count of PDU without POLL based on a determination that at least the count of PDU without POLL associated with the current PDU sequence fails to satisfy the threshold for maximum PDUs without POLL or the total transmission queue memory fails to exceed the threshold for uplink transmission queue memory (3GPP – Page 1  Section 2 (ln 15-22): See claim 1 ….Polling request is sent by setting the P-field in the only RLC PDU …There are four triggering conditions for …..including a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte;3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: transmit side RLC or UE apparatus side determines whether the condition PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold) as noted, and also checks whether the condition a BYTE_WITHOUT_POLL count which is incremented and checked against a buffer overflow i.e. threshold for transmission data byte queue buffer overflow on the transmitter side for UE uplink)) to trigger transmitting a PDU_WITH POLL or else if < than threshold or condition are below thresholds, the poll is NOT triggered); 
and transmitting the current PDU without POLL bit (3GPP – Page 1  Section 2 (ln 15-22) - …. polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: reception status  i.e. status of PDU without poll transmitted to receiving side in the condition thresholds are not met of <threshold for pollPDU count and pollBYTE for buffer overflow).  

Regarding Claim 6. 3GPP in view of Martin teaches: The method of claim 1, 
furthermore 3GPP discloses: further comprising determining the threshold for the transmission queue memory (3GPP – Page 1  Section 2 (ln 15-22): See claim 1 ….Polling request is sent by setting the P-field in the only RLC PDU …There are four triggering conditions for …..including a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte;3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
NOTE: transmit side RLC or UE apparatus side determines OR checks whether the condition BYTE_ WITHOUT_POLL >= pollByte OR checks against a buffer overflow i.e. a known threshold for transmission data byte queue buffer overflow on the transmitter side for UE uplink) to trigger transmitting a PDU_WITH POLL).  

Regarding Claim 7. 3GPP in view of Martin teaches:  The method of claim 1, 
furthermore 3GPP discloses: wherein the count of PDU without POLL corresponds to a number of sequentially transmitted PDUs without a POLL bit included (3GPP – Page 1  Section 2 (ln 15-22):See claim1 …. four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: transmit side RLC or UE apparatus side determines whether PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold), i.e. checks whether PDU_WITHOUT_POLL satisfies a set maximum threshold, by incrementing PDU_WITHOUT_POLL by one to increment a count for a PDU_WITHOUT poll by one for every AMD PDU (i.e. a current PDU being counted) i.e. count corresponds to a sequential increase of RLC PDUs without poll bit to be transmitted).  

Regarding Claim 8. 3GPP in view of Martin teaches:   The method of claim 7, 
furthermore 3GPP discloses: wherein each of the sequentially transmitted PDUs include a sequence number (SN) (3GPP – Section 3.2 ln 20-21… there is a one-to-one correspondence between newly assembled RLC PDU and SN; NOTE: each RLC PDU on transmitter assembled for transmission to peer receiver side includes a SN i.e. sequence number).
furthermore Martin also discloses: wherein each of the sequentially transmitted PDUs include a sequence number (SN) (Martin  FIG. 8 Depicts PDU with sequence number & ¶0173 See above  …. Each of the protocol data units, as can be seen in FIG. 8, has a sequence number defining its position in a predetermined order; NOTE: RLC SDUs forming RLC PDUs sequentially transmitted and each RLC PDU is assigned a sequence number  ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).

Regarding Claim 9. 3GPP in view of Martin teaches: The method of claim 7, 
furthermore 3GPP discloses: wherein each of the sequentially transmitted PDUs correspond to an acknowledgement mode (AM) radio link control (RLC) PDU (3GPP – Page 1  Section 2 (ln 15-22): See claim 1…polling is sent from the transmitter side of RLC AM….four triggering conditions for including a polling bit in the RLC AM PDU; NOTE: All transmitted PDUs in conjunction with RLC operating in AM i.e. acknowledge mode).  
furthermore Martin also discloses: wherein each of the sequentially transmitted PDUs correspond to an acknowledgement mode (AM) radio link control (RLC) PDU (Martin – FIG. 6 & ¶0126 … An AM RLC entity can poll its peer AM RLC entity in order to trigger STATUS reporting at the peer AM RLC entity; FIG. 8 & ¶0175…. See claim 1, 16… controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820; NOTE: FIG. 6 discloses that an AM Acknowledge mode  RLC on the transmit side can poll its peer receive AM RLC side to get a status report, where furthermore FIG. 8 discloses RLC PDUs sent with a polling bit when a criterion is met and in response a status response received, i.e. PDUs of FIG. 8 in combination with the AM RLC of FIG. 6 disclose each PDU with sequence number comprising sequentially transmitted AM RLC  PDUs ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).

Regarding Claim 10. 3GPP in view of Martin teaches: The method of claim 1, 
furthermore 3GPP discloses: wherein the total transmission queue memory corresponds to an amount of data associated with a number of sequentially transmitted PDUs transmitted that is stored in a memory of a transmission queue (3GPP – Page 1  Section 2 (ln 15-22): ….See claim 1 ...There are four triggering conditions for…. including a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte;3GPP – Page 2  Section 3.2 (ln 6-11)…. PDU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
;3GPP – Page 2 Section 3.2 ln 12-14: ….. BYTE_ WITHOUT_POLL is designed to avoid the buffer overflow in the transmitter side due to large RLC PDU size ; NOTE: BYTE_WITHOUT_POLL count which is incremented and checked against a buffer overflow i.e. BYTE_WITH POLL corresponds to total transmission queue memory for sequentially assembled PDUs without Poll for transmission prior to buffer over flow condition at pollBYTE).  

Regarding Claim 16. 3GPP teaches: An apparatus for wireless communication at a user equipment (UE) (3GPP – Page 1  Section 2 (ln 15): ….In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: procedures or methods involving a transmitter side RLC entity working in conjunction with a receiver side where transmitter side can be a UE apparatus), comprising: 
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (3GPP – Page 2 Section 3.2 ln 12-14; NOTE: transmitter AM entity which can be a user equipment i.e. UE in wireless communication systems, is a computational device performing processing functions as noted in concert with parallel receiving device entity as noted, involving processor, memory and instructions), 
wherein the one or more processors are configured to execute the instructions to: 
determine whether a count of packet data unit (PDU) without POLL associated with a current PDU sequence satisfies a threshold for maximum PDUs without POLL (3GPP – Page 1  Section 2 (ln 15-22): ….Polling request is sent by setting the P-field in the only RLC PDU in a TB to 1 and the polling request is sent per logical channel/RLC AM entity. There are four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: transmit side RLC or UE apparatus side determines whether PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold), i.e. checks whether PDU_WITHOUT_POLL satisfies a set maximum threshold, by incrementing PDU_WITHOUT_POLL by one to increment a count for a PDU_WITHOUT poll by one for every AMD PDU (i.e. a current PDU being counted) assembled in a PDU without poll sequence i.e. a sequence increased by one); 
determine whether a total transmission queue memory exceeds an uplink transmission queue memory threshold (3GPP – Page 1  Section 2 (ln 15-22): ….See above…. There are four triggering conditions for including a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte;3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
;3GPP – Page 2 Section 3.2 ln 12-14: ….. BYTE_ WITHOUT_POLL is designed to avoid the buffer overflow in the transmitter side due to large RLC PDU size ; NOTE: transmit side RLC or UE apparatus side determines whether PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold) as noted, and also checks whether a BYTE_WITHOUT_POLL count which is incremented and checked against a buffer overflow i.e. threshold for transmission data byte queue buffer overflow on the transmitter side for UE uplink); 
generate a POLL bit based on a determination that the PDU without POLL count associated with the current PDU without POLL in-sequence satisfies the threshold for maximum PDUs without POLL and the total transmission queue memory exceeds the threshold for uplink transmission queue memory (3GPP – Page 1  Section 2 (ln 15-22): ….See above…. ….Polling request is sent by setting the P-field in the only RLC PDU…. triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; b.  BYTE_ WITHOUT_POLL >= pollByte; NOTE: poll bit is generated (i.e. setting P-field) when conditions PDU_WITHOUT_POLL >= pollPDU meets maximum threshold and BYTE_ WITHOUT_POLL >= pollByte exceeds queue threshold as noted see above ); 
and transmit, to a network entity, the current PDU with the POLL bit (3GPP – Page 1  Section 2 (ln 15-22): see above; 3GPP – Page 2  Section 3.2 (ln 6-11)…See above; NOTE: when PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL thresholds noted are met by incrementing PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL as noted, the a poll bit is set in the AM PDU meeting the count threshold (i.e. the current PDU) and sent or transmitted to the receiving side entity i.e. which can be a network side base station in LTE).  
Assuming arguendo 3GPP does not appear to explicitly teach or strongly suggest: a user equipment (UE), configured to: generate a POLL bit, and transmit, to a network entity, the POLL bit;
Martin teaches: An apparatus for wireless communication at a user equipment (UE) (Martin FIG. 7 & ¶0122 … architecture of a UE 104; FIG. 8 & ¶0172 … message flow diagram of communications between a transmitting node 810 and a receiving node 820 of a mobile communications system 800; NOTE: an apparatus for wireless communication at a UE apparatus side where the UE represents the transmitting node), comprising: 
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Martin - FIG. 8 & ¶00173 …. transmitting node 810 comprises transmitter circuitry 811…. controller circuitry 813 configured to control the transmitter circuitry 811…; ¶0189…. controller circuitry 813, 823 may be formed from processors executing software; NOTE: a UE .. entity with controller – computational processor, memory. buffer memory, executing code etc.),
wherein the one or more processors are configured to execute the instructions to: 
determine whether a count of packet data unit (PDU) without POLL associated with a current PDU sequence satisfies a threshold for maximum PDUs without POLL (Martin - ¶0127 Upon assembly of a new AMD PDU, the transmitting side of an AM RLC entity shall: ¶0128 increment PDU_WITHOUT_POLL by one; ¶0129 increment BYTE_WITHOUT_POLL by every new byte of Data field element that it maps to the Data field of the RLC data PDU; ¶0130 if PDU_WITHOUT_POLL>=pollPDU; or ¶0131 if BYTE_WITHOUT_POLL>=pollByte; ¶0132 include a poll in the RLC data PDU as described below; ¶0147… UE RLC entity maintains 2 counters. One counter counts transmitted RLC PDUs, and the other counts transmitted bytes. If either count reaches the configured threshold, a poll is sent (requesting ACK/NACK in a status report); NOTE: if PDU_WITHOUT_POLL>=pollPDU i.e. determines whether a count (indicates a count in a sequence) associated with a current RLC PDU WITHOUT POLL being assessed satisfies a maximum pollPDU threshold);
determine whether a total transmission queue memory exceeds an uplink transmission queue memory threshold (Martin – ¶0127 See above….¶0131 if BYTE_WITHOUT_POLL>=pollByte; ¶00147 See above; NOTE: if BYTE_WITHOUT_POLL>=pollByte i.e. determines upon assembly of new PDU whether a BYTE_WITHOUT POLL (for AMD PDUs WITHOUT POLL) satisfies a maximum pollByte threshold or a total BYTE size/memory of PDUs added/in sequence for uplink transmission exceeds a maximum threshold);
generate a POLL bit based on a determination that the PDU without POLL count associated with the current PDU without POLL in-sequence satisfies the threshold for maximum PDUs without POLL and the total transmission queue memory exceeds the threshold for uplink transmission queue memory (Martin - ¶0127-0132 above; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See above… If either count reaches the configured threshold, a poll is sent (requesting ACK/NACK in a status report); NOTE: a polling bit "p" is set or generate in an RLC PDU when either counter (includes both counters for PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL) reaches or exceeds or  >= maximum threshold));
and transmit, to a network entity, the current PDU with the POLL bit (Martin - ¶0127-0132 above; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See above….; FIG. 8 & ¶0175…. controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria; NOTE: sending i.e. transmit by the transmitting UE side to the network side  a current PDU with Poll set as in FIG. 8 when a criterion associated with the PDU is met, such as a criterion when the PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL reaches or exceeds maxim threshold);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).

Regarding Claim 20. 3GPP in view of Martin teaches: The apparatus of claim 16, 
(See Rejection of Claim 5, Claim 20 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 20)
wherein the one or more processors are configured to: increment the count of PDU without POLL based on a determination that at least the count of PDU without POLL associated with the current PDU sequence fails to satisfy the threshold for maximum PDUs without POLL or the total transmission queue memory fails to exceed the threshold for uplink transmission queue memory; and transmit the current PDU without POLL bit (See Rejection of Claim 5, Claim 20 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 20). 
 
Regarding Claim 21. 3GPP in view of Martin teaches: The apparatus of claim 16, 
(See Rejection of Claim 6, Claim 21 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 21)
wherein the one or more processors are configured to determine the threshold for the transmission queue memory(See Rejection of Claim 6, Claim 21 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 21).  

Regarding Claim 22. 3GPP in view of Martin: The apparatus of claim 16, 
(See Rejection of Claim 7, Claim 22 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 22)
wherein the count of PDU without POLL corresponds to a number of sequentially transmitted PDUs without a POLL bit included(See Rejection of Claim 7, Claim 22 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 22).  

Regarding Claim 23. 3GPP in view of Martin:  The apparatus of claim 22, 
(See Rejection of Claim 8, Claim 23 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23)
wherein each of the sequentially transmitted PDUs include a sequence number (SN) (See Rejection of Claim 8, Claim 23 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23).  

Regarding Claim 24. 3GPP in view of Martin:  The apparatus of claim 22, 
(See Rejection of Claim 9, Claim 24 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 24)wherein each of the sequentially transmitted PDUs correspond to an acknowledgement mode (AM) radio link control (RLC) PDU(See Rejection of Claim 9, Claim 24 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 24).  

Regarding Claim 25. 3GPP in view of Martin teaches: The apparatus of claim 16, 
(See Rejection of Claim 10, Claim 25 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 25)wherein the total transmission queue memory corresponds to an amount of data associated with a number of sequentially transmitted PDUs transmitted that is stored in a memory of a transmission queue(See Rejection of Claim 10, Claim 25 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 25).

12.	Claims 2-4, 11-15, 17-19, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Martin further in view of Meylan et. al (US-20090028126-A1) referenced hereafter as “Meylan”.

Regarding Claim 2. 3GPP in view of Martin teaches: The method of claim 1, 
furthermore 3GPP discloses: further comprising receiving, from the network entity, a status in response to transmitting the current PDU with the POLL bit (3GPP – Page 1  Section 2 (ln 15-22): See above …In LTE, polling is sent …to obtain the reception status from the receiver side; NOTE: in response to receiving the poll bit, the peer network side RLC entity sends or transmits a status response).
furthermore Martin discloses: further comprising receiving, from the network entity, a status PDU in response to transmitting the current PDU with the POLL bit (Martin – FIG. 6 & ¶0126 … See above; ¶0127-0132 See claim 1, 16 ; ¶0137 See claim 1, 16; ¶0138 … See claim 1, 16 ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0173 …. configured to transmit 840 signals representing protocol data units formed from one or more service data units; ¶0175…. See above…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820;NOTE: in response to receipt of Poll bit, receiving RLC entity sends a status report i.e. a status PDU comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node, where FIG. 8 depicts RLC PDU in sequence comprising  one or more RLC service data units as in ¶0173). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).
While 3GPP in view of Martin teaches: The method of claim 1, further comprising receiving, from the network entity, a status PDU in response to transmitting the current PDU with the POLL bit,
Assuming arguendo 3GPP in view of Kim does not appear to explicitly disclose or strongly suggest: a status PDU;
Meylan discloses : a status PDU (Meylan FIG.1 FIG. 2 & ¶0040 …. methodology 100 for transmission polling….¶0041…. If any of the polling events are detected, for instance in block 102, 104, 106, then a send poll command is performed in block 108….. transmitter receives the response from the receiver, which is a Status PDU in block 116; NOTE: in response to meeting a PDU/Byte count threshold on the RLC transmitter side a poll is sent to RLC receiver side and a Receive Status PDU is sent from the peer  RLC receiver side to the RLC transmitter side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP in view of Martin, with teachings of Meylan, since Meylan enables a data packet transmission approach wherein polling requests are transmitted in a form that reduces a requirement to retransmit user data and thus increase data efficiency (Meylan ¶0009).
 
Regarding Claim 3. 3GPP in view of Martin and Meylan teaches: The method of claim 2, 
furthermore Martin discloses: wherein the POLL bit triggers reporting of the status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity (Martin - FIG. 6 & ¶0126 … An AM RLC entity can poll its peer AM RLC entity in order to trigger STATUS reporting at the peer AM RLC entity; FIG. 8 & ¶0175…. See claim 1, 16… controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820; NOTE: FIG. 6 discloses that an AM Acknowledge mode  RLC on the transmit side can poll its peer receive AM RLC side to get a status report, where furthermore FIG. 8 discloses RLC PDUs sent with a polling bit when a criterion is met and as status response received, i.e. PDUs of FIG. 8 in combination with the AM RLC of FIG. 6 discloses that the poll bit sent triggers reporting of the status report, i.e. the Status report PDU at the peer receiver RLC entity which can be an AM RLC entity ).  

Regarding Claim 4. 3GPP in view of Martin and Meylan teaches:  The method of claim 2, 
furthermore Martin discloses: wherein the status PDU is configured to acknowledge or negatively acknowledge one or more received radio link control (RLC) service data unit (SDU) segments (Martin – FIG. 6 & ¶0126 … See Claim 3, 26; ¶0127-0132 See claim 1, 16 ; ¶0137 See claim 1, 16; ¶0138 … See claim 1, 16 ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0173 …. configured to transmit 840 signals representing protocol data units formed from one or more service data units; ¶0175…. See above…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820; NOTE: in response to receipt of Poll bit, receiving RLC entity sends a status report i.e. a status PDU comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node, where FIG. 8 depicts RLC PDU in sequence comprising  one or more RLC service data units as in ¶0173). 

Regarding Claim 11. 3GPP teaches:  A method of wireless communication at network entity (3GPP – Page 1  Section 2 (ln 15): ….In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: procedures or methods involving a transmitter side RLC entity working in conjunction with methods of a receiver side where receiver side can be a network apparatus), 
comprising: receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity(3GPP – Page 1  Section 2 (ln 15-22): In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side ….Polling request is sent by setting the P-field in the only RLC PDU in a TB to 1 and the polling request is sent per logical channel/RLC AM entity. There are four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: when PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL thresholds noted are met by incrementing PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL as noted, the a poll bit is set in the AM PDU meeting the count threshold (i.e. the current PDU) and sent or transmitted by the transmitting RLC entity to the receiving side RLC entity i.e. which can be a network side base station in LTE); 
and transmitting, to the UE, the status in response to receiving the current PDU with the POLL bit (3GPP – Page 1  Section 2 (ln 15-22): See above …In LTE, polling is sent …to obtain the reception status from the receiver side; NOTE: in response to receiving the poll bit, the peer network side RLC entity sends or transmits a status response), the status configured to acknowledge or negatively acknowledge one or more data unit segments (3GPP section 5.2.2.2 page 4 (ln 39)… ST A TUS report comprises a positive or negative acknowledgement for the AMD PDU with sequence number equal to POLL_SN; NOTE: Status can be configured to be an ACK NACK on a sequence of AMD PDUs or one or more data segments);
3GPP does not appear to explicitly teach or strongly suggest: received RLC service data unit (SDU) segments;
Martin teaches: A method of wireless communication at network entity (Martin FIG. 7 & ¶0122 … protocol architecture of an eNodeB 101; FIG. 8 & ¶0172 … message flow diagram of communications between a transmitting node 810 and a receiving node 820 of a mobile communications system 800; NOTE: an procedure and criterion for operation checking RLC receiver status by UE apparatus side in conjunction with methods for receiving or at the network side)), 
comprising: receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity(Martin – FIG. 6 & ¶0126 … An AM RLC entity can poll its peer AM RLC entity in order to trigger STATUS reporting at the peer AM RLC entity; ¶0127-0132 See claim 1, 16 ; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0175…. controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820; NOTE: sending by the transmitting UE side such as AM RLC entity on the transmit side as noted, to the network side i.e. peer AM RLC entity on the network side receiving a poll from the UE side ,  a current PDU with Poll set (in protocol data unit that satisfies condition) as in FIG. 8 when a criterion associated with the PDU is met, such as a criterion when the PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL reach maxim threshold, to trigger a status report message from the receiver i.e. a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity ); 
and transmitting, to the UE, the status PDU in response to receiving the current PDU with the POLL bit, the status PDU configured to acknowledge or negatively acknowledge one or more received RLC service data unit (SDU) segments (Martin – FIG. 6 & ¶0126 … See above; ¶0127-0132 See claim 1, 16 ; ¶0137 See claim 1, 16; ¶0138 … See claim 1, 16 ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0173 …. configured to transmit 840 signals representing protocol data units formed from one or more service data units; ¶0175…. See above…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820;NOTE: in response to receipt of Poll bit, receiving RLC entity sends a status report comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node, where FIG. 8 depicts RLC PDU in sequence comprising  one or more RLC service data units as in ¶0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).
While 3GPP in view of Martin teaches: A method of wireless communication at network entity, comprising: receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity; and transmitting, to the UE, the status PDU in response to receiving the current PDU with the POLL bit, the status PDU configured to acknowledge or negatively acknowledge one or more received RLC service data unit (SDU) segments.
Assuming arguendo 3GPP in view of Martin does not appear to explicitly disclose or strongly suggest: a status PDU;
Meylan discloses : a status PDU (Meylan FIG.1 FIG. 2 & ¶0040 …. methodology 100 for transmission polling..¶0041…. If any of the polling events are detected, for instance in block 102, 104, 106, then a send poll command is performed in block 108….. transmitter receives the response from the receiver, which is a Status PDU in block 116; NOTE: in response to meeting a PDU/Byte count threshold on the RLC transmitter side a poll is sent to RLC receiver side and a Receive Status PDU is sent from the peer  RLC receiver side to the RLC transmitter side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP in view of Martin, with teachings of Meylan, since Meylan enables a data packet transmission approach wherein polling requests are transmitted in a form that reduces a requirement to retransmit user data and thus increase data efficiency (Meylan ¶0009).

Regarding Claim 12. 3GPP in view of Martin and Meylan teaches: The method of claim 11, 
furthermore 3GPP discloses: further comprising receiving the current PDU without POLL bit (3GPP – Page 1  Section 2 (ln 15-22) - …See claim 5 ... polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: reception status  i.e. status of PDUs without poll transmitted to receiving side under the condition thresholds are not met of <threshold for pollPDU count and pollBYTE for buffer overflow).  

Regarding Claim 13. 3GPP in view of Martin and Meylan teaches: The method of claim 12, 
furthermore 3GPP discloses: wherein a count of PDU without POLL corresponds to a number of sequentially transmitted PDUs without a POLL bit included (3GPP – Page 1  Section 2 (ln 15-22):See claim 7 …. four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: transmit side RLC or UE apparatus side determines whether PDU_WITHOUT_POLL is greater than or equal, to a pollPDU (i.e. a set maximum threshold), i.e. checks whether PDU_WITHOUT_POLL satisfies a set maximum threshold, by incrementing PDU_WITHOUT_POLL by one to increment a count for a PDU_WITHOUT poll by one for every AMD PDU (i.e. a current PDU being counted) i.e. count corresponds to a sequential increase of RLC PDUs without poll bit to be transmitted).  

Regarding Claim 14. 3GPP in view of Martin and Meylan teaches: The method of claim 13, 
(See Rejection of Claim 8, Claim 14 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 14)
wherein each of the sequentially transmitted PDUs include a sequence number (SN) (See Rejection of Claim 8, Claim 14 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 14).  

Regarding Claim 15. 3GPP in view of Martin and Meylan teaches:  The method of claim 13, 
(See Rejection of Claim 9, Claim 15 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 15)
wherein each of the sequentially transmitted PDUs correspond to an AM RLC PDU(See Rejection of Claim 9, Claim 15 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 15). 

Regarding Claim 17. 3GPP in view of Martin teaches: The apparatus of claim 16, 
(See Rejection of Claim 2, Claim 17 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 17) wherein the one or more processors are configured to receive, from the network entity, a status PDU in response to transmitting the current PDU with the POLL bit (See Rejection of Claim 2, Claim 17 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 17).  

Regarding Claim 18. 3GPP in view of Martin and Meylan teaches: The apparatus of claim 17, 
(See Rejection of Claim 3, Claim 18 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 3 applies similarly to claim 18)
wherein the POLL bit triggers reporting of the status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity(See Rejection of Claim 3, Claim 18 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 3 applies similarly to claim 18).  

Regarding Claim 19. 3GPP in view of Martin and Meylan teaches: The apparatus of claim 17, 
(See Rejection of Claim 4, Claim 19 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 19)
wherein the status PDU is configured to acknowledge or negatively acknowledge one or more received radio link control (RLC) service data unit (SDU) segments(See Rejection of Claim 4, Claim 19 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 19).  

Regarding Claim 26. 3GPP teaches:  An apparatus for wireless communication at a network entity (3GPP – Page 1  Section 2 (ln 15): ….In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: procedures or methods involving a transmitter side RLC entity working in conjunction with a receiver side where receiver side can be a network apparatus), 
comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (3GPP – Page 1  Section 2 (ln 15): ….In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side; NOTE: transmitter AM entity which can be a user equipment i.e. UE in wireless communication systems, is a computational device performing processing functions in concert with parallel receiving computational device such as network entity, comprising processor, memory and instructions, 
wherein the one or more processors are configured to execute the instructions to: 
receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity(3GPP – Page 1  Section 2 (ln 15-22): In LTE, polling is sent from the transmitter side of RLC AM to obtain the reception status from the receiver side ….Polling request is sent by setting the P-field in the only RLC PDU in a TB to 1 and the polling request is sent per logical channel/RLC AM entity. There are four triggering conditions for including a polling bit in the RLC AM PDU: a. PDU_WITHOUT_POLL >= pollPDU; 3GPP – Page 2  Section 3.2 (ln 6-11)…. POU_ WITHOUT_POLL and BYTE_ WITHOUT_POLL will be calculated as follows: 
    PNG
    media_image1.png
    134
    1172
    media_image1.png
    Greyscale
; NOTE: when PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL thresholds noted are met by incrementing PDU_WITHOUT_POLL and  BYTE_ WITHOUT_POLL as noted, the a poll bit is set in the AM PDU meeting the count threshold (i.e. the current PDU) and sent or transmitted by the transmitting RLC entity to the receiving side RLC entity i.e. which can be a network side base station in LTE); 
and transmitting, to the UE, the status in response to receiving the current PDU with the POLL bit (3GPP – Page 1  Section 2 (ln 15-22): See above …In LTE, polling is sent …to obtain the reception status from the receiver side; NOTE: in response to receiving the poll bit, the peer network side RLC entity sends or transmits a status response), the status configured to acknowledge or negatively acknowledge one or more data unit segments (3GPP section 5.2.2.2 page 4 (ln 39)… ST A TUS report comprises a positive or negative acknowledgement for the AMD PDU with sequence number equal to POLL_SN; NOTE: Status can be configured to be an ACK NACK on a sequence of AMD PDUs or one or more data segments);
3GPP does not appear to explicitly teach or strongly suggest: received RLC service data unit (SDU) segments;
Martin teaches: An apparatus for wireless communication at a network entity (Martin FIG. 7 & ¶0122 … protocol architecture of an eNodeB 101; FIG. 8 & ¶0172 … message flow diagram of communications between a transmitting node 810 and a receiving node 820 of a mobile communications system 800; NOTE: an apparatus for wireless communication comprising a receiving node representing enodeB i.e. a network  side), 
comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Martin FIG. 8 & ¶0175 ¶0176… controller circuitry 823 …in combination with the receiver 822; ¶0189 … transmitter circuitry 811, 821…. controller circuitry 813, 823 may be formed from processors executing software; NOTE: Peer receiver entity on receive side with controller – computational processor, memory. buffer memory, executing code etc. ), 
wherein the one or more processors are configured to execute the instructions to: 
receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity(Martin – FIG. 6 & ¶0126 … An AM RLC entity can poll its peer AM RLC entity in order to trigger STATUS reporting at the peer AM RLC entity; ¶0127-0132 See claim 1, 16 ; ¶0137 To include a poll in a RLC data PDU…; ¶0138 … set the P field of the RLC data PDU to “1” ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0175…. controller circuitry 813 of the transmitting node 810 is …to detect 850, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and in response, to transmit 851 a polling bit to the receiving node 820 in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820; NOTE: sending by the transmitting UE side such as AM RLC entity on the transmit side as noted, to the network side i.e. peer AM RLC entity on the network side receiving a poll from the UE side ,  a current PDU with Poll set (in protocol data unit that satisfies condition) as in FIG. 8 when a criterion associated with the PDU is met, such as a criterion when the PDU_WITHOUT_POLL and BYTE_WITHOUT_POLL reach maxim threshold, to trigger a status report message from the receiver i.e. a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity ); 
and transmitting, to the UE, the status PDU in response to receiving the current PDU with the POLL bit, the status PDU configured to acknowledge or negatively acknowledge one or more received RLC service data unit (SDU) segments (Martin – FIG. 6 & ¶0126 … See above; ¶0127-0132 See claim 1, 16 ; ¶0137 See claim 1, 16; ¶0138 … See claim 1, 16 ; ¶0147 See Claim 1, 16….; FIG. 8 & ¶0173 …. configured to transmit 840 signals representing protocol data units formed from one or more service data units; ¶0175…. See above…..receive 860, from the receiving node 820, in response to the polling bit, a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node 820;NOTE: in response to receipt of Poll bit, receiving RLC entity sends a status report i.e. a status PDU comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node, where FIG. 8 depicts RLC PDU in sequence comprising  one or more RLC service data units as in ¶0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with teachings of Martin, since Martin enables a transmitting node to a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria such as fixed sequence numbers without maintaining any counters to processing overhead  (Martin – ¶0175-¶0180).
While 3GPP in view of Martin teaches: An apparatus for wireless communication at a network entity, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to execute the instructions to: receiving, from a user equipment (UE), a current packet data unit (PDU) with a POLL bit configured to trigger reporting of a status PDU at a peer acknowledgement mode (AM) radio link control (RLC) entity associated with the network entity; and transmitting, to the UE, the status PDU in response to receiving the current PDU with the POLL bit, the status PDU configured to acknowledge or negatively acknowledge one or more received RLC service data unit (SDU) segments.
Assuming arguendo 3GPP in view of Martin does not appear to explicitly disclose or strongly suggest: a status PDU;
Meylan discloses : a status PDU (Meylan FIG.1 FIG. 2 & ¶0040 …. methodology 100 for transmission polling..¶0041…. If any of the polling events are detected, for instance in block 102, 104, 106, then a send poll command is performed in block 108….. transmitter receives the response from the receiver, which is a Status PDU in block 116; NOTE: in response to meeting a PDU/Byte count threshold on the RLC transmitter side a poll is sent to RLC receiver side and a Receive Status PDU is sent from the peer  RLC receiver side to the RLC transmitter side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP in view of Martin, with teachings of Meylan, since Meylan enables a data packet transmission approach wherein polling requests are transmitted in a form that reduces a requirement to retransmit user data and thus increase data efficiency (Meylan ¶0009).

Regarding Claim 27. 3GPP in view of Martin and Meylan teaches: The apparatus of claim 26, 
(See Rejection of Claim 12, Claim 27 recites similar and parallel features to Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 27)
wherein the one or more processors are configured to receive the current PDU without POLL bit(See Rejection of Claim 12, Claim 27 recites similar and parallel features to Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 27).  

Regarding Claim 28. 3GPP in view of Martin and Meylan teaches:  The apparatus of claim 27, 
(See Rejection of Claim 13, Claim 28 recites similar and parallel features to Claim 13, and the rationale for the rejection of claim 13 applies similarly to claim 28)
wherein a count of PDU without POLL corresponds to a number of sequentially transmitted PDUs without a POLL bit included(See Rejection of Claim 13, Claim 28 recites similar and parallel features to Claim 13, and the rationale for the rejection of claim 13 applies similarly to claim 28).  

Regarding Claim 29. 3GPP in view of Martin and Meylan teaches: The apparatus of claim 28, 
(See Rejection of Claim 14, Claim 29 recites similar and parallel features to Claim 14, and the rationale for the rejection of claim 14 applies similarly to claim 29)
wherein each of the sequentially transmitted PDUs include a sequence number (SN) (See Rejection of Claim 14, Claim 29 recites similar and parallel features to Claim 14, and the rationale for the rejection of claim 14 applies similarly to claim 29).  

Regarding Claim 30. 3GPP in view of Martin and Meylan teaches: The apparatus of claim 28, 
(See Rejection of Claim 15, Claim 30 recites similar and parallel features to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 30)
wherein each of the sequentially transmitted PDUs correspond to an AM RLC PDU(See Rejection of Claim 15, Claim 30 recites similar and parallel features to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414